The conviction is for the unlawful possession of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The paper denominated as the statement of facts bears neither the signature of counsel nor the approval of the trial judge. A statement of facts authenticated by the trial judge is essential to authorize a consideration of the facts.
There are bills of exceptions complaining of the manner in which the jury was instructed. In the absence of knowledge of the facts, the merits of the exceptions to the charge or to the refusal of special charges cannot be determined.
Finding nothing in the record which warrants a reversal, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        February 7, 1923.